Dissenting Opinion by
Mr. Justice Stewart :
The power of the legislature to give validity to something which, because of its want of conformity to existing legal requirements, is without validity, is subject to *482a manifest limitation. The legislature may not accomplish by curative legislation that which it could not have done by and through the act which prescribed the requirements, the neglect or.disregard of which had resulted in the defect sought to be cured. For very manifest reasons it could not, in the act prescribing these requirements, have excepted .the Borough of Car-lisle from its terms. What is the Act of June 19, 1911, but an attempt to accomplish indirectly through subsequent legislation something that was forbidden the legislature that passed the original enactment? The same infirmity that would have attached to the original act, had it excepted any borough from its requirements, must attach to the later — it is special legislation, and that too in regard to a subject which by ■express constitutional provision can be regulated only by uniform law. For this additional reason I dissent from the decision. I am authorized by my brothers Brown and Mestrezat to say that they concur herein.